DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-12, 14-20, and 22-23 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on February 23rd, 2021. The Applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 1, 10, 19, and 22 are amended. Claim 23 is added. As a result, claims 1-3, 5-12, 14-20, and 22-23 are pending in this application.

Response to Arguments
Applicant’s arguments, see pg. 13-15, filed on February 23rd, 2021, with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C 103, where the applicant asserts that Hansson and Lamas does not teach or suggest "…detecting an initial user-initiated movement during the rendering of the list of search results in the graphical user interface, wherein the initial user-initiated movement comprises a selection of a potential unintentional search result, the initial user-initiated movement comprising a screen tap on a display associated with the computing device, wherein the screen tap on the display fails to correspond to the identification of the target search result” as recited in amended independent claims. The examiner agrees the cited references, CHO and Hansson, does not teach the above limitation, therefore the argument have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2017/0185232 issued to Schreiber et al. (hereinafter as "Schreiber") is shown to teach the amended limitation.

Schreiber teaches the initial user-initiated movement comprises a selection of a potential unintentional search result, the initial user-initiated movement comprising a screen tap on a display associated with the computing device (See Schreiber: [0012]; If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28 of the search page 22 that has been updated to replace Result E with a different result (e.g., “Result B”)). The result of a finger of the user touching the area of the search page is a results of a screen tap and selection of potential unintentional click because as the results are still being retrieved it would might results the user to touch a different area of the result which is intended as an unintentional as the subsequent state resulting the user to touch an area of the search page while its being retrieve causes a different results to appear. 

As such, Schreiber teaches “the initial user-initiated movement comprises a selection of a potential unintentional search result…” as the Schreiber: [0012]; If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28 of the search page 22 that has been updated to replace Result E). The result of a finger of the user touching the area of the search page is a results of a screen tap and selection of potential unintentional click because as the results are still being retrieved it would might results the user to touch a different area of the result which is intended as an unintentional as the subsequent state resulting the user to touch an area of the search page while its being retrieve causes a different results to appear. 

Applicant’s arguments, see pg. 13-15, filed on February 23rd, 2021, with respect to the rejection(s) of claim(s) 1, 10, 19 under 35 U.S.C 103, where the applicant asserts that Hansson and Lamas does not teach or suggest "temporarily stopping the rendering of the list of search results in response to the initial user-initiated movement” as recited in amended independent claims. The examiner agrees the cited references, CHO and Hansson, does not teach the above limitation, therefore the argument have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2017/0185232 issued to Schreiber et al. (hereinafter as "Schreiber") is shown to teach the amended limitation.

Schreiber teaches "temporarily stopping the rendering of the list of search results in response to the initial user-initiated movement” as specify on [0012]. Schreiber indicated on [0012], “If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28 of the search page… with a different result (e.g., “Result B”). By predicting the touch event, however, the computing device 20 may enter an enhanced subsequent state 30 in which updates to the UI have been halted”. Such detection of the touch event would cause the updates of the user interface to be halted as indicated on [0012]. 

As such, Schreiber teaches "temporarily stopping the rendering of the list of search results in response to the initial user-initiated movement” (Schreiber indicated on [0012], “If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28 of the search page… updates to the UI have been halted”). According, when the user touches the search page it causes the updates of the user interface to be halted in such results the updates of the results to be halted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-12, 14-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0258932 issued to Chan-Ki CHO in view of U.S Patent Application Publication 2012/0047135 issued to Hansson et al. (hereinafter as “Hansson”) in further view of U.S Patent Application Publication 2017/0185232 issued to Schreiber et al. (hereinafter as "Schreiber") .

	Regarding claim 1, CHO teaches  a computer-implemented method comprising: receiving, in a graphical user interface displayed on a computing device (CHO: [0031]; Examples of the present disclosure relate methods and apparatus for controlling a user interface (UI) in an electronic device),

 	data corresponding to a search request for a target search result (CHO: [0034]-[0035]; FIG. 1C illustrates touching a desired item in the list. While reducing the scroll speed of items in the list by hovering the finger within a predetermined distance from the screen, the user may stop the scroll operation by touching a desired item when the desired item is located. By way of example, when an item “Thomas” located in the midst of 1,000 contact addresses is searched, a flicking operation may be used to scroll items in the list at a very high speed. Thereafter, when a name starting with “S” appears, the user may expect that a name starting with “T” will appear, and the user );

 	detecting, by the computing device, a user-initiated event corresponding to an identification of the target search result during the rendering of the list of search results in the graphical user interface (CHO: [0033]-[0034]; FIG. 1B illustrates reducing a speed of items scrolling at a high speed in order to locate a desired item in a list after the scroll is initiated. In this example, the object or the finger may hover at a distance from the screen without the finger touching the screen. When the finger is detected to be within a predetermined distance of the screen, a speed (hereinafter referred to as a scroll speed) of the items in the list may be reduced. FIG. 1C illustrates touching a desired item in the list. While reducing the scroll speed of items in the list by hovering the finger within a predetermined distance from the screen, the user may stop the scroll operation by touching a desired item when the desired item is located), wherein 

detecting the user-initiated event comprises: interrupting, by the computing device, the rendering of the list of search results in response to detecting the user-initiated event corresponding to the identification of the target search result in the graphical user interface (CHO: [0034]; FIG. 1C illustrates touching a desired item in the list. While reducing the scroll speed of items in the list by hovering the finger within a predetermined distance from the screen, the user may stop the scroll operation by touching a desired item when the desired item is located), wherein 

interrupting the rendering of the list of search results comprises permanently stopping the rendering of the list of search results in response to identifying the subsequent user-initiated movement (CHO: [0048]; When a desired AP is detected, the user may select a desired item by hovering a finger over and then touching the desired item. Since the AP update list display is temporarily stopped while the finger is hovering, inadvertent selection of an undesired item may be avoided. In addition, while the finger is hovering, a temporary stop icon 610 may be displayed to indicate that the update list display is temporarily stopped), wherein

 	permanently stopping the rendering of the list of search results comprises: stopping a retrieval of further search results from the storage device corresponding to the received search request data such that the last search result currently rendered in the graphical user interface is the target search result (CHO: [0047]; Referring now to FIG. 6B, a real-time AP update list display may be temporarily stopped when an object is detected within a predetermined distance from the device during a real-time AP list update. That is, an AP list update may not be stopped, but an AP list may be updated in real time and a display of an updated AP may be stopped. In other example, the AP list update may be stopped. A temporary mark icon 610 may indicate that an AP update list display is temporarily stopped); and

 	reducing a processing workload on the computing device utilized for rendering the further search results (CHO: [0033]-[0034]; When the finger is detected to be within a predetermined distance of the screen, a speed (hereinafter referred to as a scroll speed) of the items in the list may be reduced. FIG. 1C illustrates touching a desired item in the list. While reducing the scroll speed of items in the list by hovering the finger within a predetermined distance from the screen, the user may stop the scroll operation by touching a desired item when the desired item is located).  

	CHO does not explicitly teach identifying a subsequent user-initiated movement as the user-initiated event when the subsequent user-initiated movement is detected prior to an expiration of a 2 4843-7423-1763, v. 1Application No.: 15/840,027Attorney's Docket No.: 007726.0093U1predetermined time period following the detecting of the initial user-initiated movement; initiating a rendering, from an external storage device, a list of search results for the search request in the graphical user interface;

	However, Hansson teaches identifying a subsequent user-initiated movement as the user-initiated event when the subsequent user-initiated movement is detected prior to an expiration of a 2 4843-7423-1763, v. 1Application No.: 15/840,027Attorney's Docket No.: 007726.0093U1 predetermined time period following the detecting of the initial user-initiated movement (Hansson: [0111]; FIG. 5E shows the progression from FIG. 5D after a presentation timeout. A presentation timeout can occur when search results are presented in the search interface 502 for a predetermined time period and no user interaction within the search interface 502 is detected. [0113]; In some implementations, a presentation timeout does not occur if the web search page 500 is minimized or no longer in focus (i.e., no longer the active view port). For example, a user can receive an email and switch to an email client. As the web search page 500 is no longer in focus, the timer for the presentation timeout is suspended. When the search page 500 returns to being the active view port, the timer resumes its countdown {Examiner specify that any interaction not received from a the time period indicates causes the presentation to be suspended and the user interaction being the initial movement received during the predetermined time period until no interaction is received in which causes the time period to expire}); 

initiating a rendering, from an external storage device (Hansson: [0038]; In response to the search request, the search engine 110 uses the indexed cache 112 to identify resources that are relevant to the queries. The search engine 110 identifies the resources in the form of search results 111 and returns the search results to the client devices 106 in search results page resource [0040]; The client devices 106 receive the search results pages and render the pages for presentation to users),

 	a list of search results for the search request in the graphical user interface (Hansson: [0101]; Search results 514 a-c are presented in the search interface 502. The search results 514 a-c are responsive to the query suggestion “Italy” 512 a. For example, the search engine receives a query suggestion request RIt from the client device rendering the web search page 500 (e.g., a laptop displaying the web search page 500). [0152]; Each query suggestion request is generated in response to a query input in the query input field. For example, the client device can generate a query generate a query suggestion request for each character in the word or in the partial word);
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify CHO (teaches an identification of the target search result during the rendering and interrupting the rendering of the list of search results) with the teachings of Hansson (teaches subsequent user-initiated movement prior to an expiration of a predetermined time period following the detecting of the user-initiated movement). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in providing a match for the target pattern (See Hansson: [0140]-[0141]). In addition, the references (CHO and Hansson) teach features that are directed to analogous art and they are directed to the same field of endeavor as CHO and Hansson are directed to retrieving search results according to the rendering of the results and given the option to halt the rendering based on interruption.
	The modification of CHO and Hansson teaches claimed invention substantially as claimed, however the modification of CHO and Hansson does not explicitly teach detecting an initial user-initiated movement during the rendering of the list of search results in the graphical user interface, wherein the initial user-initiated movement comprises a selection of a potential unintentional search result, the initial user-initiated movement comprising a screen tap on a display associated with the computing device, wherein the screen tap on the display fails to correspond to the identification of the target search result; temporarily stopping the rendering of the list of search results in response to the initial user-initiated movement;

	However, Schreiber teaches detecting an initial user-initiated movement during the rendering of the list of search results in the graphical user interface (Schreiber: [0012]; In an initial state 24, the user has entered a query (“Search Term”) into the search page 22, and the device 20 has retrieved preliminary results that include “Result A”, “Result E”, “Result F” and “Result H”, sorted by, for example, date (not shown) on the search page 22. If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28 of the search page 22 that has been updated to replace Result E with a different result (e.g., “Result B”). By predicting the touch event, however, the computing device 20 may enter an enhanced subsequent state 30 in which updates to the UI have been halted {Examiner correlates the initial user-user movement as the touching of the search page during the list being retrieved (rendering of the list search result)}), wherein 

the initial user-initiated movement comprises a selection of a potential unintentional search result, the initial user-initiated movement comprising a screen tap on a display associated with the computing device (Schreiber: [0012];
the user has entered a query (“Search Term”) into the search page 22, and the device 20 has retrieved preliminary results that include “Result A”, “Result E”, “Result F” and “Result H”, sorted by, for example, date (not shown) on the search page 22. If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28 of the search page 22 that has been updated to replace Result E with a different result (e.g., “Result B”) {Applicant’s specification indicates on [0045], “unintentional user-initiated events (e.g., accidental movement of a mouse pointer or a screen tap) that do not correspond to the identification of a target search result}, Examiner specify that when the search results is still being retrieve (rendering) any indication of a touching an area (selecting the search results based on the screen tap) would results the user results with a different results while it still being retrieve which is unintentional touch}), wherein 

the screen tap on the display fails to correspond to the identification of the target search result (Schreiber:[0012]; If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28…with a different result (e.g., “Result B”) {Examiner indicates that while the results are being retrieved and the result of the finger of the user touching the area with a different results may results a failure to identifying the target search results}); 

temporarily stopping the rendering of the list of search results in response to the initial user-initiated movement (Schreiber: [0012]; If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28 of the search page… with a different result (e.g., “Result B”).
By predicting the touch event, however, the computing device 20 may enter an enhanced subsequent state 30 in which updates to the UI have been halted); 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify CHO (teaches an identification of the target search result during the rendering and interrupting the rendering of the list of search results) with the teachings of Hansson (teaches subsequent user-initiated movement prior to an expiration of a predetermined time period following the detecting of the user-initiated movement) to further include the teachings of Schreiber (teaches a screen tap on a display associated with the computing device and fails to correspond to the identification of the target search result). One of ordinary skill in the art would have been motivated to make such a combination of providing to improve touchscreen accuracy comprising a presence monitor to detect a hand-based object in front of a touchscreen by halting of one or more updates of a user interface displayed on the touchscreen if the one or more motion attributes correspond to an impending impact (See Schreiber: [0027]). In addition, the references (CHO, Hansson, and Schreiber) teach features that are directed to analogous art and they are directed to the same field of endeavor as CHO, Hansson, and Schreiber are directed to retrieving search results 
	Regarding claim 2, the modification of CHO, Hansson, and Schreiber teaches claimed invention substantially as claimed, and Hansson further teaches 
receiving, in a graphical user interface displayed on a computing device, data corresponding to a search request for a target search result comprises: receiving partial data in the graphical user interface (Hansson: [0057]; In the representation 120-1, the user has input the partial query “ba”, and a search criterion has been met. Accordingly, the search results SR11, SR12, SR13 . . . are provided and displayed, as indicated in the representation 120-2. [0105]; In an alternative implementation, the user can interact (e.g., mouse over, select, etc.) with the search results, and various actions can occur as a result); 

retrieving, from the storage device, type-ahead data to complete the partial data (Hansson: [0060]; In some implementations, the indication can be an automatic completion of a query input in the query input field 122 indicating the query suggestion for which the search results are responsive. The automatic completion includes differentiated text 126 a appended to the query input in the query input field 122. [0064]; the query input of “bar”, and the client device renders the second query suggestions according to the order of the query suggestions. For example, the client device presents the query suggestions in a query suggestion box 124 b in the order “bart,” “barbie,” “barney.”); and 

displaying the type-ahead data as the data corresponding to the search request in the graphical user interface (Hansson: [0064]; the query input of “bar”, and the client device renders the second query suggestions according to the order of the query suggestions. For example, the client device presents the query suggestions in a query suggestion box 124 b in the order “bart,” “barbie,” “barney.”).  

Regarding claim 3, the modification of CHO, Hansson, and Schreiber teaches claimed invention substantially as claimed, and Hansson further teaches rendering, from the storage device, a list of search results in the graphical user interface comprises: retrieving the list of search results from the storage device immediately upon receiving the data(Hansson: [0047]; The query suggestions 113 can be provided by the search engine 110 in response to a query suggestion request from the client device. The query suggestion system 118 accesses the search history data 117 and determines a list of query suggestions based on search queries that have the query characters as a stem (or, alternatively or in addition, queries that are related by topic or co-occurrence). [0049]; For example, the query suggestion system 118 can access the search history data 117 and determine query suggestions based on search queries that have the query characters “ba” as a query stem, e.g., “bank,” “banksy,” “Bankrate,” “ball,” etc); and 

displaying the list of search results in the graphical user interface (Hansson: [0049]; For example, the query suggestion system 118 can access the search history data 117 and determine query suggestions based on search queries that ).  

	Regarding claim 5, the modification of CHO, Hansson, and Schreiber teaches claimed invention substantially as claimed, and Hansson further teaches further comprising resuming the rendering of the list of search results when the subsequent user- initiated movement is not detected prior to the expiration of the predetermined time period (Hansson: [0104]; For example, the search service provides the search results SRItaly to the client, and the client only renders the search result 514 a without rendering the search results 514 b-c. After a predetermined time period of inactivity after rendering 514 a, e.g., one second, which may indicate the user is interested in the search result 514 a, the remaining search results may be rendered).  

Regarding claim 6, the modification of CHO, Hansson and Schreiber teaches claimed invention substantially as claimed, and Hansson further teaches
detecting, by the computing device, a user-initiated event during the rendering of the list of search results in the graphical user interface comprises detecting movement of a pointing device on a display associated with the computing device (Hansson: [0105]; In an alternative implementation, the user can interact (e.g., mouse over, select, etc.) with the search results, and various actions can occur as a result [0133]; In some implementations, when the search interface 502 does not detect interaction with the search results after a predetermined amount of time, search results  [0230]; To provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer).  

	Regarding claim 7, the modification of CHO, Hansson, and Schreiber teaches claimed invention substantially as claimed, and Hansson further teaches
detecting, by the computing device, a user-initiated event during the rendering of the list of search results in the graphical user interface comprises detecting a touch entry on a display associated with the computing device (Hansson: [0133]; In some implementations, when the search interface 502 does not detect interaction with the search results after a predetermined amount of time, search results for two or more of the query suggestions can be presented in the search interface. [0230]; Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input)).  

	Regarding claim 8, the modification of CHO, Hansson, and Schreiber
 teaches claimed invention substantially as claimed, and Hansson further teaches
detecting, by the computing device, a user-initiated event during the rendering of the list of search results in the graphical user interface comprises detecting movement of a biometric characteristic associated with a user of the computing device (Hansson: [0133]; In some implementations, when the search interface 502 does not detect interaction with the search results after a predetermined amount of time, search results for two or more of the query suggestions can be presented in the search interface. [0230]; Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input).  

Regarding claim 9, the modification of CHO, Hansson, and Schreiber
 teaches claimed invention substantially as claimed, and Hansson further teaches
detecting, by the computing device, a user-initiated event during the rendering of the list of search results in the graphical user interface comprises detecting a voice input from a user of the computing device (Hansson: [0133]; In some implementations, when the search interface 502 does not detect interaction with the search results after a predetermined amount of time, search results for two or more of the query suggestions can be presented in the search interface. [0230]; Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input).  

	Regarding claim 10, CHO teaches a system comprising: a receiving module that receives, in a graphical user interface displayed on a computing device (CHO: [0031]; Examples of the present disclosure relate methods and apparatus for controlling a user interface (UI) in an electronic device), 

data corresponding to a search request for a target search result (CHO: [0034]-[0035]; FIG. 1C illustrates touching a desired item in the list. While reducing the scroll speed of items in the list by hovering the finger within a predetermined distance from the screen, the user may stop the scroll operation by touching a desired item when the desired item is located. By way of example, when an item “Thomas” located in the midst of 1,000 contact addresses is searched, a flicking operation may be used to scroll items in the list at a very high speed. Thereafter, when a name starting with “S” appears, the user may expect that a name starting with “T” will appear, and the user may slightly reduce a scroll speed by hovering a finger within a predetermined distance from the device for about 1 to 2 seconds); 

 an interruption module that interrupts the rendering of the list of search results in response to detecting the user-initiated event corresponding to the identification of the target search result in the graphical user interface (CHO: [0034]; FIG. 1C illustrates touching a desired item in the list. While reducing the scroll speed of items in the list by hovering the finger within a predetermined distance from the the user may stop the scroll operation by touching a desired item when the desired item is located), wherein 

the interruption module interrupts the rendering of the list of search results by permanently stopping the rendering of the list of search results in response to identifying the subsequent user-initiated movement (CHO: [0048]; When a desired AP is detected, the user may select a desired item by hovering a finger over and then touching the desired item. Since the AP update list display is temporarily stopped while the finger is hovering, inadvertent selection of an undesired item may be avoided. In addition, while the finger is hovering, a temporary stop icon 610 may be displayed to indicate that the update list display is temporarily stopped), wherein

 	permanently stopping the rendering of the list of search results comprises permanently stopping the rendering of the list of search results in response to identifying the subsequent user-initiated movement (CHO: [0048]; When a desired AP is detected, the user may select a desired item by hovering a finger over and then touching the desired item. Since the AP update list display is temporarily stopped while the finger is hovering, inadvertent selection of an undesired item may be avoided. In addition, while the finger is hovering, a temporary stop icon 610 may be displayed to indicate that the update list display is temporarily stopped), wherein

 	the rendering of the list of search results is permanently stopped by: permanently stopping a retrieval of further search results from the storage device corresponding to the received search request data such that the last search result currently rendered in the graphical user interface is the target search result (CHO: [0047]; Referring now to FIG. 6B, a real-time AP update list display may be temporarily stopped when an object is detected within a predetermined distance from the device during a real-time AP list update. That is, an AP list update may not be stopped, but an AP list may be updated in real time and a display of an updated AP may be stopped. In other example, the AP list update may be stopped. A temporary mark icon 610 may indicate that an AP update list display is temporarily stopped); and 

reducing a processing workload on the computing device utilized for rendering the further search results (CHO: [0033]-[0034]; When the finger is detected to be within a predetermined distance of the screen, a speed (hereinafter referred to as a scroll speed) of the items in the list may be reduced. FIG. 1C illustrates touching a desired item in the list. While reducing the scroll speed of items in the list by hovering the finger within a predetermined distance from the screen, the user may stop the scroll operation by touching a desired item when the desired item is located);

	CHO does not explicitly teach a rendering module that initiates a rendering, from an external storage device, a list of search results for the search request in the graphical user interface; identifying a subsequent user-initiated movement as the user-initiated event when the subsequent user-initiated movement is detected prior to an expiration of a predetermined time period following the detecting of the initial user-initiated movement; and at least one physical processor configured to execute the receiving module, the rendering module, the detection module, and the interruption module.

	However, Hansson teaches a rendering module that initiates a rendering, from an external storage device (Hansson: [0038]; In response to the search request, the search engine 110 uses the indexed cache 112 to identify resources that are relevant to the queries. The search engine 110 identifies the resources in the form of search results 111 and returns the search results to the client devices 106 in search results page resource [0040]; The client devices 106 receive the search results pages and render the pages for presentation to users), 

a list of search results for the search request in the graphical user interface (Hansson: [0101]; Search results 514 a-c are presented in the search interface 502. The search results 514 a-c are responsive to the query suggestion “Italy” 512 a. For example, the search engine receives a query suggestion request RIt from the client device rendering the web search page 500 (e.g., a laptop displaying the web search page 500). [0152]; Each query suggestion request is generated in response to a query input in the query input field. For example, the client device can generate a query suggestion request from query input entered into the query input field by a user. The client device can provide the query suggestion request to the search engine. The client device can determine that a word or part of a word is entered into the query input field and generate a query suggestion request for each character in the word or in the partial word);

identifying a subsequent user-initiated movement as the user-initiated event when the subsequent user-initiated movement is detected prior to an expiration of a predetermined time period following the detecting of the initial user-initiated movement (Hansson: [0111]; FIG. 5E shows the progression from FIG. 5D after a presentation timeout. A presentation timeout can occur when search results are presented in the search interface 502 for a predetermined time period and no user interaction within the search interface 502 is detected. [0113]; In some implementations, a presentation timeout does not occur if the web search page 500 is minimized or no longer in focus (i.e., no longer the active view port). For example, a user can receive an email and switch to an email client. As the web search page 500 is no longer in focus, the timer for the presentation timeout is suspended. When the search page 500 returns to being the active view port, the timer resumes its countdown); and at least one physical processor configured to execute the receiving module, the rendering module, the detection module, and the interruption module (Hansson: [0084]; The terms “unit” or “module” referred to herein is to be understood as comprising hardware such as a processor or microprocessor configured for a certain desired functionality, or a non-transitory medium comprising machine executable code, in accordance with statutory subject matter under 35 U.S.C. §101 and does not constitute software per se).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify CHO (teaches an identification of the target search result during the rendering and interrupting the rendering of the list of  (teaches subsequent user-initiated movement prior to an expiration of a predetermined time period following the detecting of the user-initiated movement). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in providing a match for the target pattern (See Hansson: [0140]-[0141]). In addition, the references (CHO and Hansson) teach features that are directed to analogous art and they are directed to the same field of endeavor as CHO and Hansson are directed to retrieving search results according to the rendering of the results and given the option to halt the rendering based on interruption.
	The modification of CHO and Hansson teaches claimed invention substantially as claimed, however the modification of CHO and Hansson does not explicitly teach a detection module that detects a user-initiated event corresponding to an identification of the target search result during the rendering of the list of search results in the graphical user interface, wherein the detection module detects the user-initiated event by: detecting an initial user-initiated movement during the rendering of the list of search results in the graphical user interface, wherein the initial user-initiated movement comprises a selection of a potential unintentional search result, the initial user-initiated movement comprising a screen tap on a display associated with the computing device, 5 4843-7423-1763, v. 1Application No.: 15/840,027Attorney's Docket No.: 007726.0093U1wherein the screen tap on the display fails to correspond to the identification of the target search result; temporarily stopping the rendering of the list of search results in response to the initial user-initiated movement;

	However, Schreiber teaches a detection module that detects a user-initiated event corresponding to an identification of the target search result during the rendering of the list of search results in the graphical user interface (Schreiber: [0012]; In an initial state 24, the user has entered a query (“Search Term”) into the search page 22, and the device 20 has retrieved preliminary results that include “Result A”, “Result E”, “Result F” and “Result H”, sorted by, for example, date (not shown) on the search page 22. If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28 of the search page 22 that has been updated to replace Result E with a different result (e.g., “Result B”). By predicting the touch event, however, the computing device 20 may enter an enhanced subsequent state 30 in which updates to the UI have been halted {Examiner correlates the initial user-user movement as the touching of the search page during the list being retrieved (rendering of the list search result)}), wherein

 the detection module detects the user-initiated event by: detecting an initial user-initiated movement during the rendering of the list of search results in the graphical user interface (Schreiber: [0012]; In an initial state 24, the user has entered a query (“Search Term”) into the search page 22, and the device 20 has retrieved preliminary results that include “Result A”, “Result E”, “Result F” and “Result H”, sorted by, for example, date (not shown) on the search page 22. If the user reaches for Result E while results are still being retrieved and added to the search page 22. By updates to the UI have been halted), wherein 

the initial user-initiated movement comprises a selection of a potential unintentional search result, the initial user-initiated movement comprising a screen tap on a display associated with the computing device (Schreiber: [0012];
In an initial state 24, the user has entered a query (“Search Term”) into the search page 22, and the device 20 has retrieved preliminary results that include “Result A”, “Result E”, “Result F” and “Result H”, sorted by, for example, date (not shown) on the search page 22. If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28 of the search page 22 that has been updated to replace Result E with a different result (e.g., “Result B”) {Applicant’s specification indicates on [0045], “unintentional user-initiated events (e.g., accidental movement of a mouse pointer or a screen tap) that do not correspond to the identification of a target search result}, Examiner specify that when the search results is still being retrieve (rendering) any indication of a touching an area (selecting the search results based on the screen tap) would results the user results with a different results while it still being retrieve which is unintentional touch}), 5 4843-7423-1763, v. 1Application No.: 15/840,027Attorney's Docket No.: 007726.0093U1 wherein 

the screen tap on the display fails to correspond to the identification of the target search result (Schreiber:[0012]; If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent result in a finger of the user touching an area 28…with a different result (e.g., “Result B”)); 

temporarily stopping the rendering of the list of search results in response to the initial user-initiated movement (Schreiber: [0012]; If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28 of the search page… with a different result (e.g., “Result B”). By predicting the touch event, however, the computing device 20 may enter an enhanced subsequent state 30 in which updates to the UI have been halted);
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify CHO (teaches an identification of the target search result during the rendering and interrupting the rendering of the list of search results) with the teachings of Hansson (teaches subsequent user-initiated movement prior to an expiration of a predetermined time period following the detecting of the user-initiated movement) to further include the teachings of Schreiber (teaches a screen tap on a display associated with the computing device and fails to correspond to the identification of the target search result). One of ordinary skill in the art would have been motivated to make such a combination of providing to improve touchscreen accuracy comprising a presence monitor to detect a hand-based object in front of a touchscreen by halting of one or more updates of a user interface displayed on the touchscreen if the one or more motion attributes correspond to an impending impact (See Schreiber: [0027]). In addition, the references (CHO, Hansson, and Schreiber) , Hansson, and Schreiber are directed to retrieving search results according to the rendering of the results and given the option to halt the rendering based on interruption.
	Regarding claim 11, the modification of CHO, Hansson, and Schreiber
 teaches claimed invention substantially as claimed, and Hansson further teaches
the receiving module receives the data corresponding to a search request for a target search result by: receiving partial data in the graphical user interface (Hansson: [0057]; In the representation 120-1, the user has input the partial query “ba”, and a search criterion has been met. Accordingly, the search results SR11, SR12, SR13 . . . are provided and displayed, as indicated in the representation 120-2. [0105]; In an alternative implementation, the user can interact (e.g., mouse over, select, etc.) with the search results, and various actions can occur as a result); 

retrieving, from the storage device, type-ahead data to complete the partial data (Hansson: [0060]; In some implementations, the indication can be an automatic completion of a query input in the query input field 122 indicating the query suggestion for which the search results are responsive. The automatic completion includes differentiated text 126 a appended to the query input in the query input field 122. [0064]; the query input of “bar”, and the client device renders the second query suggestions according to the order of the query suggestions. For example, the client device presents the query suggestions in a query suggestion box 124 b in the order “bart,” “barbie,” “barney.”); and

 displaying the type-ahead data as the data corresponding to the search request in the graphical user interface (Hansson: [0064]; the query input of “bar”, and the client device renders the second query suggestions according to the order of the query suggestions. For example, the client device presents the query suggestions in a query suggestion box 124 b in the order “bart,” “barbie,” “barney.”).  

	Regarding claim 12, the modification of CHO, Hansson, and Schreiber
 teaches claimed invention substantially as claimed, and Hansson further teaches
the rendering module renders the list of search results in the graphical user interface by: retrieving the list of search results from the storage device immediately upon receiving the data (Hansson: [0047]; The query suggestions 113 can be provided by the search engine 110 in response to a query suggestion request from the client device. The query suggestion system 118 accesses the search history data 117 and determines a list of query suggestions based on search queries that have the query characters as a stem (or, alternatively or in addition, queries that are related by topic or co-occurrence). [0049]; For example, the query suggestion system 118 can access the search history data 117 and determine query suggestions based on search queries that have the query characters “ba” as a query stem, e.g., “bank,” “banksy,” “Bankrate,” “ball,” etc); and

displaying the list of search results in the graphical user interface (Hansson: [0049]; For example, the query suggestion system 118 can access the ).  

	Regarding claim 14, the modification of CHO, Hansson, and Schreiber
 teaches claimed invention substantially as claimed, and Hansson further teaches
the rendering of the list of search results is resumed when the subsequent user-initiated movement is not detected prior to the expiration of the predetermined time period (Hansson: [0104]; For example, the search service provides the search results SRItaly to the client, and the client only renders the search result 514 a without rendering the search results 514 b-c. After a predetermined time period of inactivity after rendering 514 a, e.g., one second, which may indicate the user is interested in the search result 514 a, the remaining search results may be rendered).  

	Regarding claim 15, the modification of CHO, Hansson, and Schreiber
 teaches claimed invention substantially as claimed, and Hansson further teaches
the detection module detects the user- initiated event corresponding to an identification of the target search result during the rendering 7 4843-7423-1763, v. 1Application No.: 15/840,027Attorney's Docket No.: 007726.0093U1 of the list of search results in the graphical user interface by detecting movement of a pointing device on a display associated with the computing device (Hansson: [0105]; In an alternative implementation, the user can interact (e.g., mouse over, select, etc.) with the search results, and various actions can occur as a result [0133]; In some implementations, when the search interface 502 does not detect interaction with the search results after a predetermined amount of time, search results for two or more of the query suggestions can be presented in the search interface. [0230]; To provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer).  

	Regarding claim 16, the modification of CHO, Hansson, and Schreiber
 teaches claimed invention substantially as claimed, and Hansson further teaches the detection module detects the user- initiated event corresponding to an identification of the target search result during the rendering of the list of search results in the graphical user interface by detecting a touch entry on a display associated with the computing device (Hansson: [0133]; In some implementations, when the search interface 502 does not detect interaction with the search results after a predetermined amount of time, search results for two or more of the query suggestions can be presented in the search interface. [0230]; Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input).  

	Regarding claim 17, the modification of CHO, Hansson, and Schreiber
 teaches claimed invention substantially as claimed, and Hansson further teaches
the detection module detects the user- initiated event corresponding to an identification of the target search result during the rendering of the list of search results in the graphical user interface by detecting movement of a biometric characteristic associated with a user of the computing device (Hansson: [0133]; In some implementations, when the search interface 502 does not detect interaction with the search results after a predetermined amount of time, search results for two or more of the query suggestions can be presented in the search interface. [0230]; Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input).  

	Regarding claim 18, the modification of CHO, Hansson, and Schreiber
 teaches claimed invention substantially as claimed, and Hansson further teaches
the detection module detects the user- initiated event corresponding to an identification of the target search result during the rendering of the list of search results in the graphical user interface by detecting a voice input from a user of the computing device (Hansson: [0133]; In some implementations, when the search interface 502 does not detect interaction with the search results after a predetermined amount of time, search results for two or more of the query suggestions can be presented in the search interface. [0230]; Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be acoustic, speech, or tactile input).  

	Regarding claim 19, CHO teaches a non-transitory computer-readable medium comprising: computer-executable instructions that, when executed by a physical processor of a computing device (CHO: [0078]; The one or more programs stored in the non-transitory computer-readable medium may be configured for execution by one or more processors in an electronic device), 

cause the computing device to: 8 4843-7423-1763, v. 1Application No.: 15/840,027Attorney's Docket No.: 007726.0093U1 receive, in a graphical user interface displayed on the computing device (CHO: [0031]; Examples of the present disclosure relate methods and apparatus for controlling a user interface (UI) in an electronic device), 

data corresponding to a search request for a target search result (CHO: [0034]-[0035]; FIG. 1C illustrates touching a desired item in the list. While reducing the scroll speed of items in the list by hovering the finger within a predetermined distance from the screen, the user may stop the scroll operation by touching a desired item when the desired item is located. By way of example, when an item “Thomas” located in the midst of 1,000 contact addresses is searched, a flicking operation may be used to scroll items in the list at a very high speed. Thereafter, when a name starting with “S” appears, the user may expect that a name starting with “T” will appear, and the user ); 

detect a user-initiated event corresponding to an identification of the target search result during the rendering of the list of search results in the graphical user interface (CHO: [0033]-[0034]; FIG. 1B illustrates reducing a speed of items scrolling at a high speed in order to locate a desired item in a list after the scroll is initiated. In this example, the object or the finger may hover at a distance from the screen without the finger touching the screen. When the finger is detected to be within a predetermined distance of the screen, a speed (hereinafter referred to as a scroll speed) of the items in the list may be reduced. FIG. 1C illustrates touching a desired item in the list. While reducing the scroll speed of items in the list by hovering the finger within a predetermined distance from the screen, the user may stop the scroll operation by touching a desired item when the desired item is located), wherein

 the user-initiated event is detected by: interrupt the rendering of the list of search results in response to detecting the user-initiated event corresponding to the identification of the target search result in the graphical user interface (CHO: [0034]; FIG. 1C illustrates touching a desired item in the list. While reducing the scroll speed of items in the list by hovering the finger within a predetermined distance from the screen, the user may stop the scroll operation by touching a desired item when the desired item is located), wherein

 the rendering of the list of search results is interrupted 9 4843-7423-1763, v. 1Application No.: 15/840,027Attorney's Docket No.: 007726.0093U1 by permanently stopping the rendering of the list of search results in response to identifying the subsequent user-initiated movement (CHO: [0048]; When a desired AP is detected, the user may select a desired item by hovering a finger over and then touching the desired item. Since the AP update list display is temporarily stopped while the finger is hovering, inadvertent selection of an undesired item may be avoided. In addition, while the finger is hovering, a temporary stop icon 610 may be displayed to indicate that the update list display is temporarily stopped), wherein

 the rendering of the list of search results is permanently stopped by: permanently stopping a retrieval of further search results from the storage device corresponding to the received search request data such that the last search result currently rendered in the graphical user interface is the target search result (CHO: [0047]; Referring now to FIG. 6B, a real-time AP update list display may be temporarily stopped when an object is detected within a predetermined distance from the device during a real-time AP list update. That is, an AP list update may not be stopped, but an AP list may be updated in real time and a display of an updated AP may be stopped. In other example, the AP list update may be stopped. A temporary mark icon 610 may indicate that an AP update list display is temporarily stopped); and 

reducing a processing workload on the computing device utilized for rendering the further search results (CHO: [0033]-[0034]; When the finger is detected to be within a predetermined distance of the screen, a speed (hereinafter the items in the list may be reduced. FIG. 1C illustrates touching a desired item in the list. While reducing the scroll speed of items in the list by hovering the finger within a predetermined distance from the screen, the user may stop the scroll operation by touching a desired item when the desired item is located).  

CHO does not explicitly teach initiate a rendering, from an external storage device, a list of search results for the search request in the graphical user interface; identifying a subsequent user-initiated movement as the user-initiated event when the subsequent user-initiated movement is detected prior to an expiration of a predetermined time period following the detecting of the initial user-initiated movement.  

However, Hansson teaches initiate a rendering, from an external storage device, a list of search results for the search request in the graphical user interface (Hansson: [0101]; Search results 514 a-c are presented in the search interface 502. The search results 514 a-c are responsive to the query suggestion “Italy” 512 a. For example, the search engine receives a query suggestion request RIt from the client device rendering the web search page 500 (e.g., a laptop displaying the web search page 500). [0152]; Each query suggestion request is generated in response to a query input in the query input field. For example, the client device can generate a query suggestion request from query input entered into the query input field by a user. The client device can provide the query suggestion request to the search engine. The client device can determine that a word or part of a word is entered into the query input field generate a query suggestion request for each character in the word or in the partial word);

identifying a subsequent user-initiated movement as the user-initiated event when the subsequent user-initiated movement is detected prior to an expiration of a predetermined time period following the detecting of the initial user-initiated movement (Hansson: [0111]; FIG. 5E shows the progression from FIG. 5D after a presentation timeout. A presentation timeout can occur when search results are presented in the search interface 502 for a predetermined time period and no user interaction within the search interface 502 is detected. [0113]; In some implementations, a presentation timeout does not occur if the web search page 500 is minimized or no longer in focus (i.e., no longer the active view port). For example, a user can receive an email and switch to an email client. As the web search page 500 is no longer in focus, the timer for the presentation timeout is suspended. When the search page 500 returns to being the active view port, the timer resumes its countdown) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify CHO (teaches an identification of the target search result during the rendering and interrupting the rendering of the list of search results) with the teachings of Hansson (teaches subsequent user-initiated movement prior to an expiration of a predetermined time period following the detecting of the user-initiated movement). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in providing a match for the target pattern (See Hansson: [0140]-[0141]). In addition, the references  and Hansson) teach features that are directed to analogous art and they are directed to the same field of endeavor as CHO and Hansson are directed to retrieving search results according to the rendering of the results and given the option to halt the rendering based on interruption.
The modification of CHO and Hansson teaches claimed invention substantially as claimed, however the modification of CHO and Hansson does not explicitly teach detecting an initial user-initiated movement during the rendering of the list of search results in the graphical user interface, wherein the initial user- initiated movement comprises a selection of a potential unintentional search result, the initial user-initiated movement comprising a screen tap on a display associated with the computing device, wherein the screen tap on the display fails to correspond to the identification of the target search result; temporarily stopping the rendering of the list of search results in response to the initial user-initiated movement;

However, Schreiber teaches detecting an initial user-initiated movement during the rendering of the list of search results in the graphical user interface (Schreiber: [0012]; In an initial state 24, the user has entered a query (“Search Term”) into the search page 22, and the device 20 has retrieved preliminary results that include “Result A”, “Result E”, “Result F” and “Result H”, sorted by, for example, date (not shown) on the search page 22. If the user reaches for Result E while results are still being retrieved and added to the search page 22. By predicting the touch event, updates to the UI have been halted), wherein

 the initial user- initiated movement comprises a selection of a potential unintentional search result, the initial user-initiated movement comprising a screen tap on a display associated with the computing device (Schreiber: [0012];
In an initial state 24, the user has entered a query (“Search Term”) into the search page 22, and the device 20 has retrieved preliminary results that include “Result A”, “Result E”, “Result F” and “Result H”, sorted by, for example, date (not shown) on the search page 22. If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28 of the search page 22 that has been updated to replace Result E with a different result (e.g., “Result B”)), wherein 

the screen tap on the display fails to correspond to the identification of the target search result (Schreiber:[0012]; If the user reaches for Result E while results are still being retrieved and added to the search page 22, a conventional subsequent state 26 might result in a finger of the user touching an area 28…with a different result (e.g., “Result B”));

 temporarily stopping the rendering of the list of search results in response to the initial user-initiated movement(Schreiber: [0012]; If the user reaches for Result E while results are still being retrieved and added to the search page 22, a user touching an area 28 of the search page… with a different result (e.g., “Result B”). By predicting the touch event, however, the computing device 20 may enter an enhanced subsequent state 30 in which updates to the UI have been halted);
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify CHO (teaches an identification of the target search result during the rendering and interrupting the rendering of the list of search results) with the teachings of Hansson (teaches subsequent user-initiated movement prior to an expiration of a predetermined time period following the detecting of the user-initiated movement) to further include the teachings of Schreiber (teaches a screen tap on a display associated with the computing device and fails to correspond to the identification of the target search result). One of ordinary skill in the art would have been motivated to make such a combination of providing to improve touchscreen accuracy comprising a presence monitor to detect a hand-based object in front of a touchscreen by halting of one or more updates of a user interface displayed on the touchscreen if the one or more motion attributes correspond to an impending impact (See Schreiber: [0027]). In addition, the references (CHO, Hansson, and Schreiber) teach features that are directed to analogous art and they are directed to the same field of endeavor as CHO, Hansson, and Schreiber are directed to retrieving search results according to the rendering of the results and given the option to halt the rendering based on interruption.
Regarding claim 20, the modification of CHO, Hansson, and Schreiber
teaches claimed invention substantially as claimed, and Hansson further teaches to the computing device to receive, in the graphical user interface, data corresponding to a search request for a target search result by: receiving partial data in the graphical user interface (Hansson: [0057]; In the representation 120-1, the user has input the partial query “ba”, and a search criterion has been met. Accordingly, the search results SR11, SR12, SR13 . . . are provided and displayed, as indicated in the representation 120-2. [0105]; In an alternative implementation, the user can interact (e.g., mouse over, select, etc.) with the search results, and various actions can occur as a result);

retrieving, from the storage device, type-ahead data to complete the partial data (Hansson: [0060]; In some implementations, the indication can be an automatic completion of a query input in the query input field 122 indicating the query suggestion for which the search results are responsive. The automatic completion includes differentiated text 126 a appended to the query input in the query input field 122. [0064]; the query input of “bar”, and the client device renders the second query suggestions according to the order of the query suggestions. For example, the client device presents the query suggestions in a query suggestion box 124 b in the order “bart,” “barbie,” “barney.”); and

 	displaying the type-ahead data as the data corresponding to the search request in the graphical user interface (Hansson: [0064]; the query input of “bar”, and the client device renders the second query suggestions according to the order of ).  

Regarding claim 22, the modification of CHO, Hansson, and Schreiber teaches claimed invention substantially as claimed, and CHO further teaches
the initial user- initiated movement further comprises at least one of: athe electronic device may proceed to block 312 and determine whether a touch input is detected. When a touch input is detected, the electronic device may proceed to block 314 and stop scrolling based on a touch point. When a touch input is not detected, the electronic device may return to block 304 and maintain the current scroll operation); or 

Regarding claim 23, the modification of CHO, Hansson, and Schreiber teaches claimed invention substantially as claimed, and CHO further teaches
the initial user-initiated movement further comprises least one of: a movement by the user of a pointing device on a display associated with the computing device; 
a movement of a biometric characteristic associated with a user of the computing device (CHO: [0044]; On the other hand, when an object is not detected during a scroll operation (in block 306), the electronic device may proceed to block 312 and determine whether a touch input is detected. When a touch input is detected, the electronic device may proceed to block 314 and stop scrolling based on a touch point. When a touch input is not detected, the electronic device may return to block 304 and maintain the current scroll operation); or a voice input from the user of the computing device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2015/0143294 issued to Piccinato et al. (hereinafter as “Piccinato”) teaches a scrollable-list interface in which comprises a ordered set that is rendered and display multiple elements of the ordered set in which allows the user to select.
U.S Patent Application Publication 2013/022445 issued to Corella et al. (hereinafter as “Corella” teaches real-time searching and display search application that renders results pertaining to the results of the user request.
U.S Patent Application Publication 2013/0321402 issued to Moore et al. (hereinafter as “Moore”) teaches generating a display map in which allows the user to rotate the presentation of the map and the duration of the time of the multi-touch input is terminated based on a multi-touch input.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/25/2021
/ANDREW N HO/Examiner
Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162